DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-13 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwarze (US 6,036,661) in view of Schwarze (US 6,186,963 B1), herein after Schwarze ‘963.
Regarding claim 1, Schwarze discloses an extracorporeal pressure shock wave device for adjusting the depth of a focal volume within a targeted body (e.g. abstract;  col 2 lines 24-35 and col 5 lines 21-35) comprising: a shock wave applicator (e.g. Fig 1-5:3) including a pressure shock wave generator configured to produce focused shock waves (e.g. col 3 lines 22-34 pressure pulse source 3a); a hinge coupled to the applicator and providing an axis about which the shock wave applicator rotates (e.g. col 3 lines 59-67 Figs. 2-4:8); Schwarze is silent regarding the chamber including bellows coupled to the shock wave applicator by an external frame. Schwarze does disclose the use of a fluid medium in a closed volume or a chamber (e.g. col 3 lines 29-33).
However, Schwarze ‘963 discloses a device for generating shock waves that discloses a chamber (e.g. Fig 1:20)  including bellows (e.g. Fig 1:16) coupled to the shock wave applicator by an external frame (e.g. Fig 1:18/S col 2 lines 35-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Schwarze to incorporate the teachings of Schwarze ‘963 to have a chamber including bellows coupled to the shock wave applicator by an external frame for the purpose of attaching membrane with bellows to the end of the shock wave applicator for easy replacement (e.g. Schwarze ‘963 col 1 lines 54-67) 
Regarding claim 2, modified Schwarze discloses wherein the chamber includes an enclosed volume of fluid (e.g. Schwarze ‘963 Fig 1:20 col 1 lines 54-59).
Regarding claims 3 and 9, modified Schwarze discloses further comprising a cushion or gel pad coupled beneath the chamber (e.g. Schwarze: Fig 5:19 Schwarze ‘963: col 2 lines 53-55).
Regarding claims 4 and 10, modified Schwarze discloses wherein the axis about which the applicator rotates is height-adjustable (e.g. Schwarze: Figs. 1-2 col 3 lines 17-21; col 4 lines 20-39 as seen in the figures and in the cited portions the system is able to move to the correct position due to the multiple joints/hinges).
Regarding claims 5 and 11, modified Schwarze discloses wherein the hinge is coupled to a vertical portion of the external frame (e.g. Schwarze: Figs. 1-2 col 3 lines 17-21; col 4 lines 20-39 as seen in the figures and in the cited portions the system is able to move to the correct position due to the multiple joints/hinges).
Regarding claims 6 and 12, modified Schwarze discloses wherein the axis about which the applicator rotates is height-adjustable (e.g. Schwarze: Figs. 1-2 col 3 lines 17-21; col 4 lines 20-39 as seen in the figures and in the cited portions the system is able to move to the correct position due to the multiple joints/hinges).
Regarding claims 7 and 13, modified Schwarze discloses wherein the hinge is coupled to a vertical portion of the external frame (e.g. Schwarze: Figs. 1-2 col 3 lines 17-21; col 4 lines 20-39 as seen in the figures and in the cited portions the system is able to move to the correct position due to the multiple joints/hinges).
Regarding claim 8, modified Schwarze discloses wherein the chamber is sealed and is configured to provide suction from the chamber (e.g. Schwarze ‘963: claim 1).
Regarding claim 17-19, modified Schwarze discloses a method for treating a plurality of subcutaneous tissue layers in a human or animal body at different depths within the body comprising applying pressure shock waves from the extracorporeal shock wave device of claims 8, 10 and 12 to the plurality of subcutaneous tissue layers of the human or animal body (e.g. col 2 lines 24-41).
Claims 14-16 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwarze in view of Schwarze ‘963 as applied to claim 1 above, and further in view of Schultheiss (US 2006/0100550 A1).
Regarding claims 14-16, modified Schwarze is silent regarding a method for treating a plurality of blood vessels or lumen in a human or animal body at different depths within the body comprising applying pressure shock waves from the extracorporeal shock wave device of claims 1, 2 and 4 to the plurality of bloods vessels or lumen the human or animal body. 
However, Schultheiss discloses a pressure pulse/shock wave therapy apparatus for conducting therapeutic methods including a method for treating a plurality of blood vessels or lumen in a human or animal body at different depths within the body comprising applying pressure shock waves from the extracorporeal shock wave device the plurality of bloods vessels or lumen the human or animal body (e.g. [0008]; [0044]-[0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to also utilize the system of Schwarze that is currently generically used on the body tissue to also incorporate the teachings of Schultheiss to utilize it for treating a plurality of blood vessels or lumen in a human or animal body for the purpose of utilizing the device on another known specific type of treatment for the body.
Regarding claim 20, a method for treating a wound in a human or animal body at different depths within the body comprising applying pressure shock waves from the extracorporeal shock wave device of claim 8 to the wound of the human or animal body.
However, Schultheiss discloses a pressure pulse/shock wave therapy apparatus for conducting therapeutic methods including a method for treating a wound in a human or animal body at different depths within the body comprising applying pressure shock waves to the wound of the human or animal body (e.g. [0035]; [00186]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to also utilize the system of Schwarze that is currently generically used on the body tissue to also incorporate the teachings of Schultheiss to utilize it for treating a wound in a human or animal body at different depths within the body comprising applying pressure shock waves to the wound of the human or animal body for the purpose of utilizing the device on another known specific type of treatment for the body.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached Monday-Thursday 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough							December 7, 2022
/J.F.H./Examiner, Art Unit 3792                                                                                                                                                                                                        
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792